                                 UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TENNESSEE
                                    CHATTANOOGA DIVISION

  LINDSAY ANN SEXTON and                              )
  CHEYENNE TANTIHACHAI, as                            )
  Co-administrators and Personal                      )
  Representatives of the Estate of Decedent           )
  CHRISTOPHER DALTON SEXTON,                          )
                                                      )
                  Plaintiffs,                         )         NO. 1:18-CV-17
                                                      )         REEVES/STEGER
  v.                                                  )
                                                      )
  HAMILTON COUNTY GOVERNMENT,                         )
                                                      )
  SPENCER DANIELS, BLAKE                              )
  KILPATRICK, DUSTIN BOWES,                           )
  RICHARD A. PATTERSON, BREVIN                        )
  CAMERON, CHRISTOPHER WALKER,                        )
  in their individual capacities and their            )
  official capacities as agents of Hamilton           )
  County Government, and                              )
                                                      )
  UNKNOWN NUMBERS OF JOHN DOES,                       )
  in their individual capacities and their            )
  official capacities as agents of Hamilton           )
  County Government,                                  )
                                                      )
                  Defendants.                         )

                                    MEMORANDUM OPINION

         Following the tragic death of Christopher Dalton Sexton, the co-administrators and

  personal representatives of his estate have pursued this civil rights case against Hamilton County

  Sheriff’s Office employees Lieutenant Spencer Daniels, Detective Blake Kilpatrick, Deputy

  Dustin Bowes, Detective Richard A. Patterson, Deputy Brevin Cameron, and Deputy Christopher

  Walker in their individual and official capacities (the “Individual Defendants”), Hamilton County,

  and an unknown number of John Does in their individual and official capacities (the “Doe

  Defendants”).

                                                  1

Case 1:18-cv-00017-PLR-CHS Document 97 Filed 08/12/20 Page 1 of 18 PageID #: 1207
           Before the Court are three motions for summary judgment, filed by the Individual

  Defendants [D. 61], Hamilton County [D. 70], and on behalf of the Doe Defendants [D. 72].

  Plaintiffs have not responded to any of the motions. As follows, all three motions will be granted.

      I.       Background

           A. Relevant Facts

           On January 17, 2017, Plaintiff Lindsay Sexton and the Deceased appeared in Hamilton

  County Circuit Court regarding a Petition for a protective order brought by Lindsay Sexton. [D.

  74-23, PageID # 980–81]. 1 At the courthouse, the Deceased was served with Lindsay Sexton’s

  divorce complaint. [Id.]. Upon leaving the courthouse, the Deceased called Lindsay Sexton

  repeatedly and went to the home where she was residing with their child, all in violation of the

  protective order. [Id. at 982]. Lindsay Sexton called the Hamilton County Sheriff’s Office and

  requested assistance. [Id. at 982–83; D. 74-19, PageID # 939]. Upon the officers’ arrival at the

  residence, the Deceased fled. [D. 74-23, PageID # 983; D. 74-19, PageID # 939]. Officers were

  informed that the Deceased was armed and possibly suicidal. [D. 74-19, PageID # 942; D. 74-23,

  Page ID # 986.4; D. 74-20, PageID # 954].

           Eventually, the officers’ pursuit of the Deceased became an hours-long vehicular chase

  through Chattanooga, Red Bank, Signal Mountain, Soddy Daisy, and various unincorporated areas

  of Hamilton and Sequatchie counties. [D. 74-19, PageID # 939–41; D. 74-20, PageID # 955]. At

  times, the chase exceeded 100 miles per hour and officers were unable to negotiate a surrender

  plan with the Deceased. To end the chase, law enforcement officers chose to “spike” the tires of

  the Deceased’s vehicle, which was accomplished after several attempts near the Hixon Pike exit



  1
    For ease of reference, the Court will cite to the ECF-generated PageID number, rather than internal citations.
  Moreover, several exhibits, depositions, and affidavits appear in multiple filings, but the Court will refer to only one
  copy.

                                                             2

Case 1:18-cv-00017-PLR-CHS Document 97 Filed 08/12/20 Page 2 of 18 PageID #: 1208
  of Highway 27. [D. 74-2, PageID # 544; D. 74-19, PageID # 942].           However, the Deceased

  continued driving on flattened rear tires, taking the Sequoyah Access Road exit. [D. 74-19, PageID

  # 942]. Deputy Cameron performed a “forcible stop” maneuver, bringing the car chase to an end.

  [D. 74-19, PageID # 942–44].

         The Deceased emerged from his vehicle holding a Glock .357 automatic pistol to his head

  with his right hand. [D. 74-18, PageID # 927; D. 74-19 PageID # 949]. Several officers exited

  their vehicles behind the Deceased’s stopped vehicle, and the Deceased began to walk away from

  the officers with his gun still to his head. [D. 74-18, PageID # 927; 74-19 PageID # 949]. Deputy

  Cameron approached the Deceased, discouraging him from continuing to approach a populated

  area, and Deputies Patterson, Bowes, and Walker formed a line to the right of Deputy Cameron,

  all with weapons drawn. [D. 74-19, PageID # 945; D. 74-22 PageID # 971–72]. Deputy Cameron

  repeatedly ordered the Deceased to drop his weapon, as did other officers. [D. 74-19, PageID #

  950]. The Deceased lowered his pistol from his head while turning, causing the gun to “break”

  Deputy Cameron’s “silhouette” and point at Deputy Cameron’s body. [Id.; D. 74-22, PageID #

  974; D. 74-18, PageID # 930–31; D. 74-24, PageID # 1009]. Immediately, Officers Cameron,

  Walker, Bowes, and Patterson all fired at the Deceased. [D. 74-19, PageID # 950, D. 74-24, PageID

  # 1010-11, D. 74-22, PageID # 974, D. 74-18, PageID # 932]. At some point during these events,

  the Deceased fired one round from his pistol. [D. 66-1, PageID # 343–45]. At the time of the

  shooting, Soddy Daisy Officer Marty Penny and Red Bank Officer Matt Goins arrived on the

  scene. [D. 74-8, PageID # 775–76; D. 74-4, PageID # 760–61].

         The Deceased, still alive at this point, lifted his chest and reached for his dropped pistol

  with his right hand. [D. 74-8, PageID # 775–76; D. 74-4, PageID # 760–61; D. 74-19, PageID #

  950–51, D. 74-24, PageID # 1011–12, D. 74-22, PageID # 974–75, D. 74-18, PageID # 932–33].



                                                  3

Case 1:18-cv-00017-PLR-CHS Document 97 Filed 08/12/20 Page 3 of 18 PageID #: 1209
  Officers Kilpatrick and Daniels, armed with a SWAT rifle and pistol, respectively, approached the

  scene. [D. 74-21, PageID # 964; D. 74-20, PageID # 959]. Officer Penny, observing the

  Deceased’s movements, shouted “don’t do it” and other officers began shouting to acknowledge

  the Deceased’s movement. [D. 74-8, PageID # 775–76]. All eight officers on the scene perceived

  a continuing threat. [D. 74-19, PageID # 950–51, D. 74-24, PageID # 1011–12, D. 74-22, PageID

  # 974–75, D. 74-18, PageID # 932–33; D. 74-21, PageID # 964; D. 74-20, PageID # 959; D. 74-

  8, PageID # 775–76; D. 74-4, PageID # 760–61]. Officers Kilpatrick and Daniels then fired one

  round each at the Deceased. D. 74-21, PageID # 964–65; D. 74-20, PageID # 959–60; D. 74-24,

  PageID # 29–30]. He was pronounced dead on the scene.

         Following the shooting, the Tennessee Bureau of Investigation investigated the scene and

  performed subsequent forensics analysis on the evidence collected. [D. 66-1, PageID # 281–353].

  The TBI determined that the officers fired a collective total of 49 rounds, based on the number of

  matching cartridges found and examination of the officers’ weapons. [Id. at 340–53]. Upon the

  completion of the TBI investigation, the findings were reported to the District Attorney General

  of Hamilton County, Neal Pinkston, who chose not to pursue criminal charges against the officers

  following the shooting. [D. 74-2].

         Hamilton County Medical Examiner Dr. James Metcalfe performed an autopsy on the

  Deceased. [D. 74-2, PageID # 571]. Dr. Metcalfe determined that the Deceased was struck by

  fifteen rounds, and eleven bullets or bullet fragments were recovered from the Deceased’s bullet

  wounds. [Id.]. Dr. Metcalfe concluded that five of the wounds could have been fatal. Id.

         B. Procedural History

         On January 18, 2018, Ashley Sexton, the Deceased’s sister, filed suit in the Circuit Court

  for Hamilton County as the Executrix and Personal Representative of the Deceased’s estate. [D.


                                                  4

Case 1:18-cv-00017-PLR-CHS Document 97 Filed 08/12/20 Page 4 of 18 PageID #: 1210
  1-1]. Hamilton County and the Individual Defendants removed the case to this Court on January

  26, 2018. [D. 1]. However, issues arose as to whether the Deceased left a valid will or died

  intestate, making it unclear whether Ashley Sexton had standing to assert a claim on her own

  behalf or on behalf of the Deceased’s estate. [D. 25]. Ashley Sexton was removed as the executrix

  and personal representative of the Deceased’s estate, and Lindsay Sexton and Cheyenne

  Tantihachai 2 were appointed as co-administrators of the Deceased’s estate by the Chancery Court

  of Hamilton County. [D. 44]. Consequently, by agreement, Lindsay Sexton, and Cheyenne

  Tantihachai were substituted in this case as the named plaintiffs as instead of Ashley Sexton. [D.

  44]. Thereafter, discovery in the case continued.

          On January 31, 2020, the Individual Defendants filed their motion for summary judgment

  and several affidavits in support. [D. 61, 62–69]. On February 1, 2020 Hamilton County and the

  Doe Defendants also filed motions for summary judgment, along with a joint statement of material

  facts. [D. 70, 72, 74]. On February 21, 2020, counsel for Plaintiff Tantihachai filed a motion for

  an extension of time to respond to the three motions for summary judgment [D. 78], which the

  Court granted. [D. 79]. A day later, Plaintiff Sexton requested an extension [D. 80], which the

  Court also granted. [D. 83].              On March 6, 2020, counsel for Plaintiff Tantihachai

  contemporaneously filed a second motion for an extension to file a response [D. 84], a motion to

  compel mediation [D. 85], and a motion to withdraw as counsel [D. 86]. Undergirding the delay

  and counsel’s motion to withdraw was Plaintiff Tantihachai’s unresponsiveness to her attorney.

  The Court held the second extension and mediation motions in abeyance pending resolution of the

  motion to withdraw. [D. 91]. Following a hearing, counsel for Tantihachai was permitted to

  withdraw, and Tantihachai was ordered to secure new counsel or proceed pro se. [D. 93]. In light


  2
    Documents filed with the Court reflect varying spellings of the names of the two named plaintiffs. The Court has
  elected to use the spellings adopted by their own counsel.

                                                          5

Case 1:18-cv-00017-PLR-CHS Document 97 Filed 08/12/20 Page 5 of 18 PageID #: 1211
  of counsel’s withdrawal, the Court continued the trial date indefinitely, denied the motions for a

  second extension and mediation, and ordered Plaintiffs to show cause why the motions for

  summary judgment should not be granted and the case dismissed for failure to prosecute. [D. 95].

  On June 15, 2020, counsel for Lindsay Sexton responded to the Court’s Show Cause Order,

  indicating that an expert could not be retained to rebut the motions and no cause could be shown.

  [D. 96]. Plaintiff Tantihachai did not timely respond. The motions for summary judgment are

  now ripe for adjudication.

     II.      Legal Standards

           Federal Rule of Civil Procedure 56 is an integral tool for securing the “just, speedy[,] and

  inexpensive determination of every action.” Celotex Corp. v. Catrett, 477 U.S. 317, 327 (1986).

  The moving party is entitled to judgment as a matter of law “against a party who fails to make a

  showing sufficient to establish the existence of an element essential to that party’s case, and on

  which that party will bear the burden of truth at trial.” Id. at 322. Accordingly, the moving party

  bears the burden of establishing that no genuine issues of material fact exist. Id at 330 n. 2; Moore

  v. Philip Morris Co., Inc., 8 F.3d 335, 339 (6th Cir. 1993). All facts and inferences to be drawn

  therefrom must be viewed in the light most favorable to the nonmoving party. Matsushita Elec.

  Indus. Co. Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986); Burchett v. Kiefer, 310 F.3d 937,

  942 (6th Cir. 2002).

           Once the moving party presents evidence sufficient to support a motion under Rule 56, the

  nonmoving party is not entitled to a trial merely on the basis of allegations. Celotex, 477 U.S. at

  317. To establish a genuine issue as to the existence of a particular element, the nonmoving party

  must point to evidence in the record upon which a reasonable finder of fact could find in its

  favor. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The genuine issue must also be


                                                    6

Case 1:18-cv-00017-PLR-CHS Document 97 Filed 08/12/20 Page 6 of 18 PageID #: 1212
  material; that is, it must involve facts that might affect the outcome of the suit under the governing

  law. Id.

         However, even when a movant’s evidence has not been addressed by the adverse party, a

  district court cannot grant summary judgment simply because the adverse party has not responded.

  Stough v. Mayville Cmty. Sch., 138 F.3d 612, 614 (6th Cir. 1998). Rather, a court is required to,

  at a minimum, examine the motion to ensure that the movant has met its initial burden. Id. In

  doing so, the court “must not overlook the possibility of evidentiary misstatements presented by

  the moving party.” Guarino v. Brookfield Twp. Trs., 980 F.2d 399, 407 (6th Cir. 1992). The court

  must “intelligently and carefully review the legitimacy of [ ] an unresponded-to motion, even as it

  refrains   from    actively   pursuing    advocacy     or    inventing    the riposte for   a   silent

  party.” Id. Nevertheless, the Court will not “sua sponte comb the record from the partisan

  perspective of an advocate for the non-moving party.” Id. at 410. If the court determines that the

  unrebutted evidence set forth by the moving party supports a conclusion that there is no genuine

  issue of material fact, the court will determine that the moving party has carried its burden, and

  “judgment shall be rendered forthwith.” Id. (alteration omitted); see, e.g., Hatley v. Simerly, No.

  2:14-CV-326-JRG-DHI, 2017 WL 2023721, at *2 (E.D. Tenn. May 11, 2017).

     III.    Analysis

         Despite extensions of time to respond, Plaintiffs have not responded to any of the

  motions for summary judgment before the Court. Consequently, the Court will examine

  each motion to discern whether each movant has met its initial burden. The Court will

  address the motions for summary judgment in the sequence that they were filed, starting

  with the Individual Defendants’ motion for summary judgment.



                                                    7

Case 1:18-cv-00017-PLR-CHS Document 97 Filed 08/12/20 Page 7 of 18 PageID #: 1213
         A. Individual Defendants’ Motion for Summary Judgment

         The Individual Defendants have moved for summary judgment, arguing that

  qualified immunity and the statute of limitations forecloses Plaintiffs’ claim under 42

  U.S.C. § 1983, immunity forecloses any damages arising from Plaintiffs’ claims for

  negligence and wrongful death under Tennessee state law, and failure to establish the

  necessary legal elements forecloses Plaintiffs’ claims of assault, battery, and intentional

  infliction of emotional distress under Tennessee state law.

             1. 42 U.S.C. § 1983

         Plaintiffs’ have sued the Individual Defendants’ under 42 U.S.C. § 1983 for violating the

  Deceased’s constitutional rights. Specifically, Plaintiffs’ have alleged violations of the Deceased’s

  rights under the Fourth, Fifth, Eighth, and Fourteenth Amendments to the United States

  Constitution. [D. 1-1, ¶ 42, 46(a)–(c)].

                     a. Proper Constitutional Basis

         When determining whether a constitutional right was violated, the Court “must first

  ascertain the source of that right.” Phelps v. Coy, 286 F.3d 295, 299 (6th Cir. 2002). Plaintiffs’

  have alleged violations under the Fourth, Fifth, Eighth, and Fourteenth Amendments, but “[w]hich

  amendment applies depends on the status of the plaintiff at the time of the incident, whether free

  citizen, convicted prisoner, or something in between.” Id. (citing Gravely v. Madden, 142 F.3d

  345, 348–49 (6th Cir. 1998)). If the alleged violation occurs during an arrest or other seizure of

  an otherwise free person, the claim arises under the Fourth Amendment, which requires an

  objectively reasonable use of force. Id. (citing Graham v. Connor, 490 U.S. 386, 395 (1989)). If

  the alleged violation occurs when the person is a convicted prisoner, the Eighth Amendment sets

  the standard, which is violated if the force was applied maliciously and sadistically rather than to

                                                   8

Case 1:18-cv-00017-PLR-CHS Document 97 Filed 08/12/20 Page 8 of 18 PageID #: 1214
  maintain or restore order in good faith. Id. (citing Whitley v. Albers, 475 U.S. 312, 319 (1986)). If

  the person is somewhere between the two, the standard is set by the more generally applicable Due

  Process Clause of the Fourteenth Amendment. Id.; see also Richmond v. Huq, 885 F.3d 928, 938

  n. 3 (6th Cir. 2018).

         Here, the Deceased was subjected to deadly force prior to the effectuation of an arrest,

  placing Plaintiffs’ claims under the Fourth Amendment. Tennessee v. Garner, 471 U.S. 1, 7 (1985)

  (“[A]pprehension by the use of deadly force is a seizure subject to the reasonableness requirement

  of the Fourth Amendment.”); see also Zulock v. Shures, 441 F. App’x 294, 302 (6th Cir. 2010).

  Nevertheless, an “excessive force claim brought under the Fourteenth Amendment’s Due Process

  Clause is subject to the same objective standard as an excessive force claim brought under the

  Fourth Amendment.” Clay v. Emmi, 797 F.3d 364, 369 (6th Cir. 2015) (citing Kingsley v.

  Hendrickson, 135 S. Ct. 2466, 2472–73 (2015)); see also Richmond, 885 F.3d at 938 n. 3.

  Consequently, regardless of where the Deceased’s Fourth Amendment rights ebb and Fourteenth

  Amendment rights flow, the standard for excessive force is the same. Clay, 797 F.3d at 369.

                     b. Qualified Immunity

         Section 1983 provides a federal cause of action against state officials for the deprivation of

  constitutional rights under color of state law. But only certain defendants can be held liable for

  damages in a § 1983 suit. Under the doctrine of qualified immunity, “government officials

  performing discretionary functions generally are shielded from liability for civil damages insofar

  as their conduct does not violate clearly established statutory or constitutional rights of which a

  reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982); see also

  Williams v. Godby, 732 F. App’x 418, 420 (6th Cir. 2018). The plaintiff bears the ultimate burden




                                                   9

Case 1:18-cv-00017-PLR-CHS Document 97 Filed 08/12/20 Page 9 of 18 PageID #: 1215
   of proving that a defendant is not entitled to immunity. Gardenhire v. Schubert, 205 F.3d 303, 311

   (6th Cir. 2000).

          When determining whether a particular defendant is entitled to qualified immunity, the

   Court must decide (1) whether the defendant violated a constitutional right; and (2) whether that

   constitutional right was clearly established at the time of the defendant’s alleged misconduct.

   Estate of Carter v. City of Detroit, 408 F.3d 305, 310 (6th Cir. 2005) (citing Saucier v. Katz, 533

   U.S. 194, 201 (2001)). The Court may address these prongs in any order, Pearson v. Callahan,

   555 U.S. 223, 236 (2009), and the Court will start with the question of whether the defendants

   violated a constitutional right.

          The right to make an arrest or investigatory stop necessarily carries with it the right to use

   some degree of physical coercion or threat. Graham, 490 U.S. at 396. But the officer must act

   within the confines of the Fourth Amendment, and the force used must be reasonable. A court

   should take into account several factors to determine whether the officer behaved reasonably,

   including the severity of the crime at issue, whether the suspect poses an immediate threat to the

   safety of officers or others, and whether the suspect is actively resisting arrest or attempting to

   evade arrest. Id. (citing Garner, 471 U.S. at 8-9); see Solomon v. Auburn Hills Police Dep't, 389

   F.3d 167, 174 (6th Cir. 2004) (“[T]he definition of reasonable force is partially dependent on the

   demeanor of the suspect”) (quoting Minchella v. Bauman, 72 F. App’x 405, 408 (6th Cir. 2003)).

   Unlike the “typical” case, when, as here, deadly force is used, the Court must not simply consider

   the threat faced by the officer—the finding of a threat is a minimum requirement that must be met

   to find in the officer's favor. Mullins v. Cyranek, 805 F.3d 760, 766 (6th Cir. 2015)

   (quoting Untalan v. City of Lorain, 430 F.3d 312, 314 (6th Cir. 2005)) (emphasis added). And it

   cannot just be any threat: “Deadly force may only be used if the officer has probable cause to



                                                   10

Case 1:18-cv-00017-PLR-CHS Document 97 Filed 08/12/20 Page 10 of 18 PageID #: 1216
   believe that the suspect poses a threat of severe physical harm.” Id. (quotation marks omitted).

   Moreover, the question of “whether the use of deadly force at a particular moment is reasonable

   depends primarily on objective assessment of the danger a suspect poses at that moment.” Gentry

   v. Cty. of Wayne, 501 F. App’x 475, 477 (6th Cir. 2012) (quoting Bouggess v. Mattingly, 482 F.3d

   886, 889 (6th Cir. 2007)) (emphasis added).

          “When a person aims a weapon in a police officer’s direction, that officer has an objectively

   reasonable basis for believing that the person poses a significant risk of serious injury or

   death.” Greathouse v. Couch, 433 F. App’x 370, 373 (6th Cir. 2011) (citing Estate of Sowards v.

   City of Trenton, 125 F. App’x 31, 38 (6th Cir. 2005). As a result, a “police officer need not wait

   for a suspect to open fire on him, much less wait for the suspect to actually hit him, before the

   officer may fire back.” Id (citing Sowards, 125 F. App’x at 38–39; Boyd v. Baeppler, 215 F.3d

   594, 599–600 (6th Cir. 2000).

          Here, the unfolding events began with a presumed violation of a protective order but

   escalated into a dangerous situation according to the unmet evidence presented by the Individual

   Defendants. The Deceased, who was armed and possibly suicidal, fled when officers reported to

   the scene of the violation, and the pursuit became a car chase. That car chase continued for roughly

   two hours, at times exceeding 100 miles per hour. The Deceased rebuffed attempts to negotiate a

   surrender plan and twice avoided spike strips deployed to end the car chase. When the Deceased’s

   vehicle was finally stopped by Deputy Cameron, the Deceased emerged from his vehicle with his

   pistol pointed at his own head. After repeatedly ignoring instructions from the officers, the

   Deceased lowered his weapon in the direction of Deputy Cameron, prompting multiple officers to

   fire at him. While it is unclear who fired first, the unmet evidence indicates that the Deceased had

   pointed his pistol in the direction of Deputy Cameron. See Boyd v. Baeppler, 215 F.3d 594, 599–



                                                   11

Case 1:18-cv-00017-PLR-CHS Document 97 Filed 08/12/20 Page 11 of 18 PageID #: 1217
   600 (6th Cir. 2000) (holding that whether a victim actually fired at officers was “wholly

   immaterial,” and the only question was whether he threatened to do so); see also Wells v. City of

   Chattanooga, No. 1:09-CV-219, 2011 WL 2749563, at *5 (E.D. Tenn. July 14, 2011) (“At least

   where orders to drop the weapon have gone unheeded, an officer is not required to wait until an

   armed and dangerous felon has drawn a bead on the officer or others before using deadly force.”

   (quoting Montoute v. Carr, 114 F.3d 181, 185 (11th Cir. 1997)). The Deceased exited his vehicle

   facing away from several of the officers with his body “bladed” to Deputy Cameron at a 45-degree

   angle. Deputy Cameron stated that the Deceased lowered his pistol as he turned more towards

   him, at which point the officers fired, including the officers positioned behind the Deceased, and

   several shots struck the Deceased from behind.

          To be sure, when officers shoot an individual in the back, there is cause for heightened

   constitutional scrutiny. See Tennessee v. Garner, 471 U.S. 1, 11 (1985); Zulock v. Shures, 441 F.

   App’x 294, 297 (6th Cir. 2010). But, as the evidence stands, the officers were the only witnesses

   to the shooting, and all uniformly recount that the Deceased was directing his pistol towards

   Deputy Cameron. See, e.g., Chappell v. City of Cleveland, 585 F.3d 901, 910–11 (6th Cir. 2009)

   (reversing district court’s denial of qualified immunity where officers were the only witnesses to

   shooting and their testimony was uncontradicted). The Individual Defendants “were not required

   to have some split-second conferral amongst themselves to designate one Officer to fire.” Wells v.

   City of Chattanooga, No. 1:09-CV-219, 2011 WL 2749563, at *5 n. 8 (E.D. Tenn. July 14, 2011).

          After the initial shooting, the Deceased attempted to retrieve his dropped pistol, ignoring

   Officer Goins’s instruction, “don’t do it.” As the Deceased reached for his gun, multiple officers

   fired again, and the Deceased died at the scene. Based on the unmet evidence before the Court,

   the Individual Defendants’ conduct was objectively reasonable in the subsequent shooting as well.



                                                    12

Case 1:18-cv-00017-PLR-CHS Document 97 Filed 08/12/20 Page 12 of 18 PageID #: 1218
   “[I]f police officers are justified in firing at a suspect in order to end a severe threat to public safety,

   the officers need not stop shooting until the threat has ended.” Plumhoff v. Rickard, 572 U.S. 765,

   777 (2014). Though it is unclear who shot first, the Deceased had already fired his weapon and

   was attempting to retrieve the firearm again. Based on the unmet evidence, it is not objectively

   unreasonable for the officers to have fired a second time.

           The Court does note that the total number of shots fired at the Deceased—49—is an

   eyebrow-raising figure. Nevertheless, there were several officers involved in the shooting, and,

   again, “they were not required to have some split-second conferral amongst themselves to

   designate one Officer to fire.” Wells, 2011 WL 2749563, at *5 n. 8. Moreover, when the Deceased

   reached towards his pistol from the grounds, multiple officers fired another volley, again almost

   simultaneously. The Deceased was, in total, struck by 15 bullets. In short, the Court cannot

   conclude that the number of shots fired in aggregate renders the amount of lethal force

   inappropriately disproportional. See id. (citing Baker v. City of Hamilton, 471 F.3d 601, 607–08

   (6th Cir. 2006)).

           Lastly, the Court notes that Plaintiffs’ claims are against the Individual Defendants in their

   individual and official capacities. However, an official-capacity claim is treated as a claim against

   the municipality. Monell v. Dep't of Soc. Servs., 436 U.S. 658, 690–91 (1978); see Hafer v. Melo,

   502 U.S. 21, 25 (1991); Peatross v. City of Memphis, 818 F.3d 233, 240–41 (6th Cir. 2016). (“[A]n

   official-capacity claim against a person is essentially a claim against the municipality.”).

   Accordingly, Plaintiffs’ claim against the Individual Defendants in their official capacities will be

   dismissed for the reasons that the claim is dismissed against Hamilton County, as discussed infra.

           In sum, the Individual Defendants have presented unrebutted evidence that establishes that

   the use of deadly force was objectively reasonable. Consequently, in absence of a constitutional



                                                       13

Case 1:18-cv-00017-PLR-CHS Document 97 Filed 08/12/20 Page 13 of 18 PageID #: 1219
   violation through the Individual Defendants’ use of deadly force, qualified immunity serves as a

   shield of liability to Plaintiffs’ claim under 42 U.S.C. § 1983.

              2. State Law Claims

          The Individual Defendants have also asserted various reasons why the Court should grant

   summary judgment regarding Plaintiffs’ state law claims as well. However, there is a matter that

   must precede the Individual Defendants’ arguments—jurisdiction.

          Title 28 U.S.C. § 1367(a) provides that:

                  [I]n any civil action of which the district courts have original
                  jurisdiction, the district courts shall have supplemental jurisdiction
                  over all other claims that are so related to claims in the action within
                  such original jurisdiction that they form part of the same case or
                  controversy . . . .

   However, the district court “may decline to exercise supplemental jurisdiction over a claim under

   subsection (a) if . . . the district court has dismissed all claims over which it ha[d] original

   jurisdiction....” Id. at § (c)(3). The Sixth Circuit has instructed that in these circumstances, “[i]f

   the federal claims are dismissed before trial, the state claims generally should be dismissed as

   well.” Weser v. Goodson, No. 20-5178, 2020 WL 3989633, at *8 (6th Cir. July 15, 2020) (quoting

   Brooks v. Rothe, 577 F.3d 701, 709 (6th Cir. 2009)).

          Here, the Court has dismissed Plaintiffs’ federal claims against the Individual Defendants,

   over which the Court had original jurisdiction. Because the Court dismissed Plaintiffs’ federal

   claims prior to trial, the Court declines to exercise supplemental jurisdiction over the remaining

   state law claims. Accordingly, Plaintiffs’ state law claims will be dismissed without prejudice.

   See, e.g., Jennings v. City of Lafollette, No. 3:09-CV-72, 2010 WL 5173189, at *15 (E.D. Tenn.

   Dec. 14, 2010).




                                                     14

Case 1:18-cv-00017-PLR-CHS Document 97 Filed 08/12/20 Page 14 of 18 PageID #: 1220
          B. Hamilton County’s Motion for Summary Judgment

          Hamilton County has also moved for summary judgment on all claims against it, arguing

   that no constitutional violation occurred, that, even if a violation occurred, no policy or practice of

   the Hamilton County Sheriffs Office caused the violation, and governmental immunity bars

   Plaintiffs’ state law claims. The Court will first address Plaintiffs’ § 1983 claim, then turn to the

   state law claims.

              1. 42 U.S.C. § 1983

          A municipality “may not be sued under § 1983 for an injury inflicted solely by its

   employees or agents.” Monell v. Department of Social Services of City of New York, 436 U.S. 658,

   694 (1978). However, a local governmental unit may be liable for civil damages in a § 1983 action

   when the execution of a governmental policy or the toleration of a custom causes the deprivation

   of a constitutionally protected right. Doe v. Claiborne Cty., Tenn., 103 F.3d 495, 507 (6th Cir.

   1996) (citing Monell, 436 U.S. at 691). At the core, regardless of the propriety of a governmental

   policy, “[t]here can be no liability under Monell without an underlying constitutional violation.”

   Robertson v. Lucas, 753 F.3d 606, 622 (6th Cir. 2014) (citing Scott v. Clay Cty., 205 F.3d 867,

   879 (6th Cir. 2000)).

          Here, the Court has concluded herein that Plaintiffs have not established that a

   constitutional violation has occurred, as set forth supra. Accordingly, Hamilton County cannot be

   liable under Monell. See Robertson, 753 F.3d at 622. Hamilton County’s motion for summary

   judgment on this claim will be granted, and Plaintiffs’ § 1983 claim against Hamilton County will

   be dismissed.




                                                     15

Case 1:18-cv-00017-PLR-CHS Document 97 Filed 08/12/20 Page 15 of 18 PageID #: 1221
      2. State Law Claims

          Hamilton County also argues that it is entitled to summary judgment on Plaintiffs’ state

   law claims for various reasons. As before, the jurisdictional question must be answered first.

          Again, the Sixth Circuit has instructed that, “[i]f the federal claims are dismissed before

   trial, the state claims generally should be dismissed as well.” Weser v. Goodson, No. 20-5178,

   2020 WL 3989633, at *8 (6th Cir. July 15, 2020) (quoting Brooks v. Rothe, 577 F.3d 701, 709 (6th

   Cir. 2009)).

          Here, as with the Individual Defendants, the Court has dismissed Plaintiffs’ federal claims

   against Hamilton County over which the Court had original jurisdiction. Because the Court

   dismissed Plaintiffs’ federal claims prior to trial, the Court declines to exercise supplemental

   jurisdiction over the remaining state law claims. Accordingly, Plaintiffs’ state law claims against

   Hamilton County will also be dismissed without prejudice. See, e.g., Jennings, 2010 WL 5173189,

   at *15 (E.D. Tenn. Dec. 14, 2010).

          C. Doe Defendants’ Motion for Summary Judgment

          The Doe Defendants have also moved for summary judgment, arguing that the deadline set

   by the Court for amending pleadings to add parties has passed and the statute of limitations has

   run.

          A plaintiff may initially file a complaint against an unknown defendant using a “John Doe”

   appellation or similar pseudonym. Smith v. City of Chattanooga, No. 1:08-cv-63, 2009 WL

   3762961, at *12 (E.D. Tenn. Nov. 4, 2009). However, simply identifying a John Doe defendant

   is not enough to commence the civil action against that defendant, nor does it intrinsically “stop

   the statute of limitations from running or toll the limitations period as to that defendant.” Nelkin v.

   Knox Cty., No. 3:14-CV-41-TAV-CCS, 2015 WL 2448320, at *9 (E.D. Tenn. May 20, 2015)


                                                     16

Case 1:18-cv-00017-PLR-CHS Document 97 Filed 08/12/20 Page 16 of 18 PageID #: 1222
   (citation omitted); see Smith, 2009 WL 3762961, at *12; Bufalino v. Michigan Bell Tel. Co., 404

   F.2d 1023, 1028 (6th Cir. 1968). In Tennessee, “civil actions for compensatory or punitive

   damages, or both, brought under the federal civil rights statutes” must commence “within one (1)

   year after the cause of action accrued.” Tenn. Code Ann. § 28–3–104(a)(3); Panzica v. Corr.

   Corp. of Am., 559 F. App’x 461, 463 (6th Cir. 2014); Eidson v. State of Tenn. Dep’t of Children’s

   Servs., 510 F.3d 631, 635 (6th Cir. 2007) (citations omitted); Roberson v. Tennessee, 399 F.3d

   792, 794 (6th Cir. 2005). In short, until the plaintiff amends the complaint to identify and join a

   John Doe defendant by his true name, the allegations are merely surplusage. Brumlow v. Hamilton

   Cty., No. 1:16-CV-394, 2019 WL 613217, at *5 (E.D. Tenn. Feb. 13, 2019); Pierce v. Hamblen

   Cty., No. 2:09-cv-34, 2009 WL 2996333, at *1 (E.D. Tenn. Aug. 17, 2009).

            Here, Plaintiffs have not moved to amend the complaint under Rule 15, and the time for

   doing so has long since passed. [D. 11]. Further, Plaintiffs’ have not presented a basis for tolling

   the one-year statute of limitations and suing a John Doe defendant does not intrinsically stop the

   clock. 3 See Nelkin, 2015 WL 2448320, at *9. The Deceased was tragically killed on January 17,

   2017, meaning that the statute of limitations period has long since run. Consequently, the Doe

   Defendants’ motion for summary judgment is granted, and Plaintiffs’ claims against the Doe

   Defendants must be dismissed.

            D. Conclusion

            In sum, based on the unrebutted evidence, qualified immunity shields the Individual

   Defendants from liability as to Plaintiffs’ § 1983 claim. Likewise, Plaintiffs’ failure to establish a



   3
     Moreover, the extent of the tragedy giving rise to this suit does not provide a basis for tolling the statute of limitations
   in this case. See Jones v. City of Franklin, 677 F. App’x 279, 290 (6th Cir. 2017) (“[T]he Court is not permitted to
   allow sympathy to enter into its decisions on matters of law.”); Baldwin Cty. Welcome Ctr. v. Brown, 466 U.S. 147,
   152 (1984) (“Procedural requirements . . . for gaining access to the federal courts are not to be disregarded by courts
   out of a vague sympathy for particular litigants.”).

                                                                17

Case 1:18-cv-00017-PLR-CHS Document 97 Filed 08/12/20 Page 17 of 18 PageID #: 1223
   constitutional violation is fatal to Plaintiffs’ § 1983 claim against Hamilton County. Because the

   federal claims against Hamilton County and the Individual Defendants will be dismissed, the Court

   declines to exercise supplemental jurisdiction over Plaintiffs’ state law claims and will dismiss

   these without prejudice. Plaintiff’s failure to timely identify the Doe Defendants is fatal to all

   claims against the Doe Defendants. In short, all three motions for summary judgment will be

   granted.

      IV.      Conclusion

            In light of the foregoing, the Individual Defendants’ motion for summary judgment [D. 61]

   will be GRANTED.          Hamilton County’s motion for summary judgment [D. 70] will be

   GRANTED. The Doe Defendants’ motion for summary judgment [D. 72] will be GRANTED.

   An appropriate order will be contemporaneously entered.


                                         ____________________________________________
                                         CHIEF UNITED STATES DISTRICT JUDGE




                                                   18

Case 1:18-cv-00017-PLR-CHS Document 97 Filed 08/12/20 Page 18 of 18 PageID #: 1224
